          Case 1:15-cr-00333-LTS Document 129 Filed 07/14/20 Page 1 of 2




Hon. Laura Taylor Swain                              U.S. Department of Justice
July 14, 2020
Page 1                                               United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     July 14, 2020

Via ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:     United States v. Andrei Tyurin,
                              15 Cr. 333 (LTS)

Dear Judge Swain:

        The Government respectfully writes, on consent of the defendant, to request that the
Court reschedule the sentencing date for defendant Andrei Tyurin, which is presently scheduled
for July 21, 2020 at 11:00 AM. In light of the ongoing restrictions on public proceedings in light
of the COVID-19 pandemic, the Government respectfully requests that the sentencing be
rescheduled to September 25, 2020, at 11:00 AM, a time that the parties understand the Court to
be available.

       A proposed endorsement for the Court’s consideration is below.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                               By:    _________________________________
                                                      Eun Young Choi
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-2187
         Case 1:15-cr-00333-LTS Document 129 Filed 07/14/20 Page 2 of 2




Hon. Laura Taylor Swain
July 14, 2020
Page 2

MEMO ENDORSEMENT:

       At the request of the parties it is hereby ORDERED that the sentencing of Andrei
Tyurin is hereby rescheduled for September 25, 2020, at 11:00 AM and the related
deadlines are modified accordingly. IT IS SO ORDERED.

                    14 2020
       Dated: July ____,

       New York, New York

                                            /s/ Laura Taylor Swain, USDJ
                                           __________________________________________
                                           HONORABLE LAURA TAYLOR SWAIN
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK
